39 So. 3d 849 (2010)
STATE
v.
JONES.
No. 2009 KA 2261.
Court of Appeal of Louisiana, First Circuit.
May 7, 2010.
McDONALD, J.
Decision Without Published Opinion Armed Robbery Conviction Affirmed; Fifteen-Year Armed Robbery Sentence under La. R.S. 14:64 Affirmed; Additional Five-year Sentence under L.A. R.S. 14:64.3 for Use of a Firearm during Commission of Armed Robbery Vacated; Attempted Aggravated Burglary Conviction Reversed; Attempted *850 Aggravated Burglary Sentence Vacated; Remanded for Retrial on Aggravated Burglary Charge.